O’NIELL, L,
concurs in the decree, on the ground that a demand for the appointment of a receiver of a corporation need not be ancillary to a demand for a judgment to recover a debt, but may be the principal or only demand by a creditor, as well as by a stockholder, of the corporation; and he is therefore of the opinion that the decisions or expressions to,the contrary, in Saxon v. Southwestern Brick & Tile Mfg. Co., 113 La. 637, 37 South. 540, Arent v. Liquidating Commissioners of Bank of Monroe, 133 La. 134, 62 South. 602, and Kerlin v. Bryceland Lumber Co., 134 La. 463, 64 South. 289, ought to be overruled, to put the jurisprudence right on the subject.